Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 29, 2016

                                       No. 04-16-00320-CR

                                      Willie David FLOYD,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR10665
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        The clerk’s record has been filed in this appeal. The reporter’s record was due July 18,
2016. On July 27, 2016, the court reporter filed a notification of late record stating the reporter’s
record was not filed because appellant has not requested a reporter’s record, appellant has failed
to pay or make arrangements to pay the reporter’s fee for preparing the record, and appellant is
not entitled to appeal without paying the fee. If appellant desires a reporter’s record to be filed in
this appeal, he must request that a reporter’s record be prepared. See TEX. R. APP. P. 34.6(b)(1).
Appellant is represented on appeal by retained counsel Mr. William L. Baskette.

        Accordingly, if appellant desires a reporter’s record, Mr. Baskette is hereby ORDERED
to (1) request in writing, no later than August 8, 2016, that a reporter’s record be prepared and
(2) designate in writing, no later than August 8, 2016, the exhibits and those portions of the
record to be included in the reporter’s record. Id. Mr. Baskette is hereby ORDERED to file a
copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than
August 8, 2016.

        It is further ORDERED that Mr. Baskette provide written proof to this court no later than
August 8, 2016 that either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.
If Mr. Baskette fails to provide such written proof within the time provided, appellant’s brief will
be due August 29, 2016, and this court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).
It is so ORDERED on July 29, 2016.



                                     PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court